Title: To James Madison from Robert R. Livingston, 12 May 1802
From: Livingston, Robert R.
To: Madison, James


No. 13.
Dear SirParis 12th. May 1802
I have only to add to my last that as I conjectured the Consul has rejected the continuance of his term for ten yrs Upon the ground of his having recd his office from the people they only can add to it. The Council of State have in consequence referred it to the people to determine not whether he shall be consul for ten years but for life. This business creates not the least sensation here Nor would it if by a decree of the Senate he was declared emperor of the Gauls. The people are perfectly dead to political objects & alive only to pleasure & the means of procuring it. The mode in which the sense of the people is to be taken (being similar to that by which the constitution was adopted) will insure its success even if any opposition—which is not probable—might otherwise have arisen.
The next step (& indeed I now think a necessary one) will be to fix the succession. Here there is some difficulty. Joseph Bonaparte the elder brother is very unambitious — Lucian the 2d will hardly stick at any thing & it is said that his elder brother is fearful of being the only obstacle to his succession. The Consul wishes Louis who has married Madam Bonaparte[’s] daughter who is now pregnant. Should she have a son reasons which I do not explain will if possible point the succession to him. Be however prepared to see a new dinasti esstablished in the present family & the old forms as much as possible restored. A house of lords or at least a pe[e]rage would be esstablished were it not for the difficulty of giving the wealth necessary to its support. I still however believe that Strings & Stars will eer long be found among the esstablishments of this Court. I have yet recd. no letters from you but those of Decr last. Mr. Sumter having determined to resign for reasons which I presume he will explain to the president I trust that the system of appointing Secretaries to the Legation in which there are obvious inconveniences will be laid asside & that I may be permitted to name one who shall be subject to my particular regulations I shall make no appointment in my own family nor any which the president shd not fully approve. I have the honor to be dear Sir with the highest essteem Your Most Obt &c
 

   
   Draft (NHi: Livingston Papers); partial Tr (DLC: Jefferson Papers); letterbook copy (NHi: Livingston Papers, vol. 1). RC not found but acknowledged in JM to Livingston, 15 Oct. 1802 (DNA: RG 59, IM, vol. 6). Italicized passages are underlined in the draft; Livingston apparently intended them to be encoded. For partial Tr, see n. 2.



   
   In May 1802 Napoleon established the Legion of Honor, a new nobility based on loyalty to the first consul (Louis Madelin, The Consulate and the Empire, 1789–1809 [London, 1934], pp. 146–48).



   
   Partial Tr consists of the remainder of the letter, except for the complimentary close. It is docketed on the verso by Brent, who sent it to Jefferson (see Brent to JM, 7 Sept. 1802).



   
   The resignation of Thomas Sumter, Jr., as secretary of legation in Paris resulted from a dispute with Livingston over the extent of the secretary’s duties. Sumter insisted that his services would not be “dictated by the discretion of the Minister” and that Jefferson “could not have meant to offer me the situation of a drudge.” Livingston complained that it was impossible to work with a man “who splits hairs about the extent of his duties, who weighs in the nicest balance, what is public & what a private correspondence, & who treats his principal with rudeness” (Sumter to Livingston, 27 Apr. 1802, Livingston to Sumter, 27 Apr. 1802, and Livingston to Jefferson, 4 May 1802 [DLC: Jefferson Papers]; Sumter to JM, 18 May 1802).


